ORDER

PER CURIAM.
Glenn Holt, (Movant) appeals from the motion court’s denial of his motion for post-conviction relief filed pursuant to Rule 24.035.1 Movant contends the motion court erred in finding the State met its burden to prove Movant was a prior and persistent offender.
We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the motion court was not clearly erroneous. Rule 24.035(k). An extended opinion would have no presidential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b) Mo.R.Civ.P.(2012).

. All rule references are to the Mo.R.Crim.P. (2012) unless otherwise indicated.